ORDER
PER CURIAM.
Joseph A. Caracci, Jr. appeals from the trial court’s judgment entered on his motion to modify and Donna J. Caracci’s cross-motion to modify the parties’ decree of dissolution. We have reviewed the judgment and it clearly addresses the problems created by the parties. The judgment is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An opinion would have no prece-dential value.
The judgment of the trial court is affirmed. Rule 84.16(b).